NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding The amendment filed 6/14/2022:
The amendment to claims 1-9, 12 and 13 are acknowledged and accepted.
The cancellation of claims 10 and 11 is acknowledged and accepted.
The amendment to the specification is acknowledged and accepted.  In view of the amendment, the objection to the specification in the office action dated 3/15/2022 is hereby withdrawn.
In view of the amendment to the claims, the objection to the drawings in the office action dated 3/15/2022 is hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend the title to “CODE SCANNING TERMINAL FOR A BACK OF A HAND”
Allowable Subject Matter
Claims 1-9, 12 and 13 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art fails to teach or reasonably suggest, either singly or in combination, a bottom surface of the terminal body is provided with an arc portion adapting to the back of the hand, and a plurality of anti-sweat grooves are disposed on the arc portion, in addition to the other limitations of the claim.
Claims not specifically addressed are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments regarding the 35 U.S.C. 112(f) interpretation for “fixing member” and “gesture sensing device” been fully considered but they are not persuasive. 
The claim limitation “gesture sensing device for triggering an on/off code scanning function” is considered to invoke 35 U.S.C. 112(f) interpretation.  Prong A: “device” is being used as a generic placeholder that is a substitute for “means” based on an evaluation of the specification.  Prong B:  Functional language of “for triggering an on/off code scanning function” is recited, as well as the functional recitation of “gesture sensing” associated with the recitation “device”. Prong C: There is no specific structure recited in the limitation that performs the functions.  
	The claim limitation “fixing member for fixing the terminal body on the back of the hand” is considered to invoke 35 U.S.C. 112(f) interpretation.  Prong A: “member” is being used as a generic placeholder that is a substitute for “means” based on an evaluation of the specification. Prong B: Functional language of “for fixing the terminal body on the back of the hand” is recited, as well as the functional recitation of “fixing” associated with the recitation “member”. Prong C: There is no specific structure recited in the limitation that performs the functions.  
While claim 2 recites specific structure for the “gesture sensing device”, and claims 7 and 8 define the structure of the “fixing member”, these claims, along with claims dependent from claims 2 and 7, do not invoke the 35 U.S.C. 112(f) interpretation.
However, claim 1 and the remining claims fail to provide the specific structure for performing the functional language.  Therefore, recitations of “gesture sensing device for trigging an on/off code scanning function” and “fixing the terminal body on the back of the hand” in claim 1 are considered to invoke the 35 U.S.C. 112(f) interpretation since the structures for performing the “gesture sensing”/“triggering an on/off code scanning function” and “fixing”/“fixing the terminal body on the back of the hand” are not claimed in claim 1.  
Therefore, the applicant’s argument is not persuasive, and the 35 U.S.C. 112(f) interpretation is maintained with respect to claim 1.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUEZU ELLIS/Primary Examiner, Art Unit 2876